Citation Nr: 0501201	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for scar of the right cheek and right temporal area, 
residuals of shell fragment wound, post-operative.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in May 2001 and September 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Records available to VA show that the veteran is receiving 
monthly benefits from the Social Security Administration 
(SSA).  It appears that he may be receiving SSA disability 
benefits.  The complete medical and administrative records 
related to his Social Security claim have not been obtained.  
The RO should make arrangements to obtain these records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Moreover, it has been over two and a half years since the 
April 2002 examination assessing the manifestations of the 
veteran's service-connected right cheek and temporal scar and 
PTSD.  An updated medical examination would be helpful in 
assessing the current manifestations of the disorders, both 
for schedular rating purposes and for assessment of their 
effect on the veteran's employability.  Finally, updated 
treatment records from the Greater Los Angeles VA Medical 
Centers (VAMCs) should be requested.  

Accordingly, the case is REMANDED for the following:

1.  Obtain updated VA treatment records from 
the Greater Los Angeles VAMCs dated after 
March 2003.  

2.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security disability claim and associate them 
with the claims file.  

3.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, schedule the 
veteran for VA examinations to determine the 
manifestations of (1) his right cheek and 
temporal scar disability and (2) PTSD.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiners prior to the requested 
examinations.  The examiners should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiners should review the 
results of any testing prior to completion of 
the reports.

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's PTSD on his occupational and 
social functioning.  In so doing, the 
examiner is asked to address his or her 
findings in the context of the veteran's 
work history.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the veteran's PTSD consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  

The skin/neurological examiner should 
describe in detail the veteran's scars of the 
right cheek and right temporal area, post-
operative residuals of gunshot wounds.  The 
examiner should also state whether there are 
any neurological residuals associated with 
the veteran's service-connected disability 
and identify any nerves involved.  If so, the 
examiner should also specifically discuss the 
extent, if any, of paralysis of the nerves 
involved.  

In light of the veteran's recorded 
medical, educational and vocational 
history, the examiners are specifically 
requested to express a medical opinion as 
to the degree of occupational impairment 
attributable to the veteran's service-
connected PTSD and scars of the right 
cheek and temporal area, post-operative 
residuals of gunshot wounds, as opposed to 
any nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and whether 
any limitation on employment is likely to 
be permanent.  

The examiners must provide comprehensive 
reports including complete rationales for all 
conclusions reached.  

4.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws, regulations, and case law, including 
Esteban v. Brown, 6 Vet. App. 259 (1994), and 
both the old and revised versions of 
38 C.F.R. § 4.118, and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


